Title: From George Washington to Clement Biddle, 15 March 1789
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 15th March 1789

I have now before me your letters of the 16th Ulto & the 5th & 8th Inst. Mrs Washington’s Slippers and Clogs have come safe to hand, the latter, however, are not such as she wished to have—she intended to have had leathern Gloshoes made, and will, by the first convenient opportunity, return the Clogs to Mr Palmer and get a pair of Gloshoes.
I am very sorry that you did not get the quantity of Buckwheat which I wrote for in time to ship on board the Sloop

which you say has sailed for Alexandria. The season is now so far advanced that I have not time to procure it from any other quarter, and must therefore have it from Philadelphia at any rate. A disappointment would be of inconceivable detriment to me. I should sustain a loss of its utility as a manure and derange my system of Crops thereby—I must therefore request that you will delay no time in procuring it, that it may be sent round by the next vessel.
I will thank you to send me four flax wheels—and a box of the Havannah Sugar containg 150 lb. or 200 lbs. as the box may be, if there is any to be had on reasonable terms with you.
As Mr Smith has not remitted any money to you on my Acct I have enclosed a bank Note for One hundred dollars which you will pass to my Credit. With great esteem I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington

